Per Curiam.
By decision dated June 15, 1993, respondent was suspended by this Court for a period of six months, effective May 28, 1993 (see, Matter of Carroll, 193 AD2d 881, 194 AD2d 921). He now applies for reinstatement.
Our examination of the papers submitted on this application indicates that respondent has complied with the provisions of section 806.9 of the Court’s rules [22 NYCRR 806.9] regarding the conduct of suspended lawyers and has complied with the requirements of section 806.12 regarding reinstatement. Petitioner has advised that it has no opposition to respondent’s reinstatement. Accordingly, respondent’s application is granted and he is reinstated to the practice of law, effective immediately.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.